KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC. 1800 Avenue of the Stars, 2nd floor Los Angeles, CA90067 July19, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re: KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC. (FILE NO. 811-21750) Kayne Anderson Energy Total Return Fund Inc. (the "Fund"), in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the "1940 Act"), hereby provides the following in connection with the Fund’s fidelity bond for the 2012-2013 year: 1. A copy of the renewal of the bond coverage for the Fund (the "Bond") (attached as EX99-1). 2. A copy of the Board meeting resolutions of the Fund, which were adopted by the Board, and a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Fund (attached as EX99-2). The premium for the Bond was paid through the policy period ending on June 27, 2013. Please contact the undersigned at 713-493-2038 if you have any questions concerning this filing. Sincerely, /s/ Terry Hart Terry Hart Chief Financial Officer and Treasurer
